Citation Nr: 1033279	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-15 798	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected traumatic 
brain injury residuals.

2.  Entitlement to an increased rating for left biceps laceration 
residuals, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 
1956.

This appeal to the Board of Veterans Appeals (Board) arises from 
an October 2007 rating action that denied service connection for 
an acquired psychiatric disorder, to include as secondary to 
service-connected traumatic brain injury residuals, and a rating 
in excess of 20% for left biceps laceration residuals.

In May 2010, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law Judge 
in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

The Veteran contends that he suffers from additional acquired 
psychiatric disability that is separate and distinct from, and 
proximately due to or the result of his service-connected 
traumatic brain injury residuals with mood and cognitive 
disorders.

On February 2010 VA examination, M. F., Ph.D., diagnosed a 
cognitive disorder due to traumatic brain injury, and an anxiety 
disorder.  However, it was not indicated whether the anxiety 
disorder was part and parcel of, or a symptom of the service-
connected traumatic brain injury residuals with mood and 
cognitive disorders, or a separate and distinct acquired 
psychiatric disorder, and if a separate and distinct acquired 
psychiatric disorder, whether it was proximately due to or a 
result of the service-connected traumatic brain injury residuals 
with mood and cognitive disorders.  Under the applicable 
criteria, service connection may be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  See also Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes 
a grant of service connection not only for disability caused by a 
service-connected disability, but for the extent of additional 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected one.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, when a 
claimant has both service-connected and non-service-connected 
disabilities, the Board must attempt to discern the effects of 
each disability, and where such distinction is not possible, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the service-connected disability.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  Under the circumstances, the Board 
finds that this case must thus be remanded to the RO to obtain a 
supplemental statement from Dr. M. F. at the VAMC to resolve the 
secondary service connection issue on appeal.  The RO is advised 
that a new examination of the Veteran is not necessary unless Dr. 
M. F. is unable to furnish the additional information without 
another examination of the Veteran, or Dr. M. F. is unavailable, 
and a new examination by another examiner is necessary.  

If another VA examination of the Veteran is needed, he is hereby 
advised that failure to report for such examination, without good 
cause, may result in denial of the service connection claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If the 
Veteran does not report for any scheduled examination, the RO 
must obtain and associate with the claims folder a copy of any 
notice of the date and time of the examination sent to him by the 
VA medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for psychiatric and left 
biceps disabilities at the Fayetteville, Arkansas VA Medical 
Center (VAMC) from March 2007 up to the present time.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration thereof, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:



1.  The RO should obtain from the 
Fayetteville, Arkansas VAMC copies of all 
records of treatment and evaluation of the 
Veteran for psychiatric and left biceps 
disabilities from March 2007 up to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder. 

2.  After the abovementioned records have 
been received, the RO should return the 
claims folder to    M. F., Ph.D., at the 
VAMC for a detailed medical statement to 
supplement his prior February 2010 
examination of the Veteran.  

Dr. M. F. should review the evidence in 
the claims folder and render opinions for 
the record as to whether the Veteran has an 
anxiety disorder that is (a) part and 
parcel of, or a symptom of the service-
connected traumatic brain injury residuals 
with mood and cognitive disorders, or (b) a 
separate and distinct acquired psychiatric 
disorder.  If it is not medically possible 
to distinguish the symptoms of the 
veteran's service-connected traumatic brain 
injury residuals with mood and cognitive 
disorders from the anxiety disorder, Dr. M. 
F. should clearly so state, and indicate 
that the findings of anxiety are indicative 
of overall impairment stemming from the 
service-connected traumatic brain injury 
residuals.  

If the anxiety disorder is found to be a 
separate and distinct acquired psychiatric 
disorder, Dr. M. F. should render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or not at 
least as likely as not (i.e., there is 
less than a 50% probability) that the 
anxiety disorder was caused or has been 
aggravated by the veteran's service-
connected traumatic brain injury residuals 
with mood and cognitive disorders.  If 
aggravation of the non-service-connected 
anxiety disorder by the service-connected 
traumatic brain injury residuals with mood 
and cognitive disorders is found, the 
doctor should attempt to quantify the 
degree of additional anxiety disability 
resulting from the aggravation.     

In rendering this supplemental statement, 
Dr. M. F. should provide a detailed 
discussion of the veteran's documented 
medical history and assertions, as 
appropriate, and set forth the complete 
rationale for the conclusions and opinions 
reached in a printed (typewritten) report.

3.  If Dr. M. F. is unavailable or unable 
to render the requested supplemental 
statement and opinions without examining 
the Veteran, the RO should arrange for him 
to undergo such examination.  If the 
examination is conducted by an examiner 
other than Dr. M. F., the claims folder 
must be made available to the medical 
professional designated to examine the 
Veteran, and the examination report should 
include discussion of his documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The RO 
should request the examiner to respond to 
the questions posed in paragraph #2 of this 
Remand Order (as indicated above), and 
provide a complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

4.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims folder a copy 
of any notice of the date and time of the 
examination sent to him by the VA medical 
facility at which it was to have been 
conducted, and apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

5.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  
   
6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority, to include, with respect to the 
issue of a rating in excess of 20% for left 
biceps laceration residuals, the propriety 
of assigning a separate percentage 
disability rating for the scar found on 
June 2008 VA examination.             
 
7.  If any benefit sought on appeal remains 
denied, or is not granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

